UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7246



DONNIE ORVILLE BUNDICK,

                                            Petitioner - Appellant,

          versus

UNITED STATES OF AMERICA,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-91-105-R, CA-95-513-R)


Submitted:   March 31, 1997                  Decided:   May 20, 1997


Before WILKINS, LUTTIG, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Donnie Orville Bundick, Appellant Pro Se. Stephen Urban Baer,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie Bundick appeals from the district court's order denying

his motion brought under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We dismiss.

     Our review of Bundick's application to proceed on appeal with-

out the prepayment of fees under the Prison Litigation Reform Act
reveals that he made a false allegation of poverty. Specifically,

Bundick stated on September 1, 1996, that he was not employed, that

he had not been employed since 1990, and that he had not received

within the past twelve months income from any source. Prison rec-
ords, however, reveal that Bundick was employed and received pay at

least for the time period between October of 1995 and July of 1996.

This false allegation, bearing directly on Bundick's financial

capability, compels us to dismiss his appeal under 28 U.S.C.A. §

1915(e)(2) (West 1994 & Supp. 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2